54 F.3d 774NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Murray L. STEINBERG, In behalf of himself and all thosesimilarly situated;  Chelsea Renee Steinberg, Byher next friend and natural father,Plaintiffs-Appellants,v.Lee A. HARRIS, Jr., Defendant-Appellee.
No. 95-1308.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 22, 1995.

Murray L. Steinberg, appellant pro se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil complaint against a Virginia circuit court judge in which he asserts various constitutional violations and an invasion of privacy.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Steinberg v. Harris, No. CA-95-107-R (E.D. Va.  Feb. 6, 1995).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Appellant's motion for injunctive relief